DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted on 06/30/2022 have been entered. Claims 1-3, 5-8, 10-13, 15, 16, 18, 21, and 23-26 are currently pending. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lucas Kinard on Monday, August 15, 2022.

The application has been amended as follows: 
Claims 1-3, 5, 11-13, 15, 16, 21, 23, and 26 are cancelled from consideration. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended claim 6 to include “a fluid end having a suction bore, the suction bore including a step, wherein a first inner diameter of the step is greater than a second inner diameter of the suction bore; a suction cover configured for sealing the suction bore, the suction cover having: an annular base flange with a first outer diameter greater than the first inner diameter of the step; a seal seat extending from the annular base flange in a first longitudinal direction, the seal seat having a second outer diameter less than the first outer diameter of the annular base flange and the seal seat defining a sealing interface, wherein the second outer diameter of the seal seat is equal to or less than the first inner diameter of the step and greater than the second inner diameter of the suction bore whereby the seal seat is configured to fit within the first inner diameter of the step without fitting within the second inner diameter of the suction bore”. The newly added claim language comparing the diameters of the step to the flange and the seal seat is found to be allowable over the prior art. A search was conducted to find the cylindrical seal seat which resulted in the new reference of US 1771012 (Schwartz). However, when using the prior references of record and the new Schwartz reference, the specific sizing and dimension requirements would still be absent from the combination. If a further reference were to be added, one would have to modify and already modified reference which would result in a combination that could not be ensured to function as design. For at least this reason, independent claim 6 and dependent claims 7, 8, 10, 18, 24, and 25 are found to be allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746